Exhibit 10.1

FIRST AMENDMENT TO UNION DRILLING, INC.

AMENDED AND RESTATED 2000 STOCK OPTION PLAN AND

ITS ACCOMPANYING FORM OF STOCK OPTION AGREEMENT

This First Amendment (the “First Amendment”) to each of the Union Drilling, Inc.
Amended and Restated 2000 Stock Option Plan and its accompanying Form of Stock
Option Agreement, entered into to be effective as of November 27, 2007 (the
“Effective Date”), amends each of that certain Amended and Restated 2000 Stock
Option Plan and Form of Stock Option Agreement, originally adopted as of
March 16, 2000 and amended and restated as of June 1, 2003 (the “Plan”) by Union
Drilling, Inc. (the “Company”) and that certain Form of Stock Option Agreement
accompanying the Plan (the “Agreement”).

WHEREAS, the Board desires to amend certain provisions contained in the Plan and
the Agreement;

NOW, THEREFORE, the Plan and the Agreement, as applicable, shall be amended as
provided for below:

1. Capitalized terms used but not defined herein shall have the same meanings as
set forth in the Plan and/or the Agreement.

2. The last sentence of the definition of the term “Fair Market Value” is hereby
amended by adding the phrase “by reasonable application of a reasonable
valuation method in accordance with Section 409A of the Code.” in place of the
phrase “for all purposes.”

3. Section 2 of the Plan is hereby amended to add the following defined term in
appropriate alphabetical order:

“Retirement” or “Retires” means, in the case of an Employee, attainment of age
65 or such later date as the Committee may determine at the time of grant. An
Optionee must, however, voluntarily terminate his or her employment in order for
his or her termination of employment to be for “Retirement.”

4. The last sentence of Paragraph 3(a) of the Plan is hereby amended to add the
phrase “Section 4(a)(iv)(C) below,” in place of the phrase “this Section 3.”

5. Paragraphs 4(c) and 4(e) of the Plan are hereby deleted in their entirety and
shall be amended to read in their entirety as set forth below:

(c) The Option exercise price per share shall be determined by the Board at the
time the Option is granted and shall be at least equal to the par value of one
share of Stock if the Stock has a par value; provided, however, that the
exercise price for an Option (other than a Substitute Option) shall be not less
than the Fair Market Value of the Stock on the date of grant, or in the case of
an incentive stock option granted to a Ten Percent Stockholder, 110 percent of
the Fair Market Value on the date of grant all as provided in the Option
Agreement.

 

1



--------------------------------------------------------------------------------

(e) (i) If an Employee who has been granted an Option Retires, his or her
Options may be exercised, to the extent that the Employee shall have been
entitled to do so on the date of his or her Retirement, at any time, or from
time to time, within three months after the date of the Employee’s Retirement or
within such other period, and subject to such terms and conditions, as the Board
may specify, but no later than the earlier of the initial term of the Option as
provided in the Option Agreement and the expiration date specified in
Section 4(b) above.

(ii) If the Employee’s employment by a Participating Company terminates because
of his or her death or Total Disability, he or she may exercise his or her
Options (or such Options may be exercised by his or her Beneficiary in the case
of his or her death, including, if applicable, his or her executors or
administrators), to the extent that he or she shall have been entitled to do so
at the date of the termination of his or her employment, at any time, or from
time to time, within twelve months after the date of the termination of his or
her employment or within such other period, and subject to such terms and
conditions, as the Board may specify, but not later than the earlier of the
initial term of the Option as provided in the Option Agreement and the
expiration date specified in Section 4(b) above.

(iii) If an Employee’s employment by a Participating Company voluntarily
terminates or if his or her employment terminates because of involuntary
termination of employment by the Participating Company with cause (as determined
by the Board in its sole discretion), all outstanding Options shall be forfeited
as of the date of termination or at such later date, and subject to such terms
and conditions, as the Board may specify, but not later than the earlier of the
initial term of the Option as provided in the Option Agreement and the
expiration date specified in Section 4(b) above.

(iv) If an Employee’s employment terminates because of involuntary termination
of employment by the Participating Company without cause (as determined by the
Board in its sole discretion) he or she may exercise his or her Options to the
extent that he or she shall have been entitled to do so at the date of the
termination of his or her employment, at any time, or from time to time, within
three months after the date of the termination of his or her employment, or
within such other period, and subject to such terms and conditions, as the Board
may specify, but not later than the earlier of the initial term of the Option as
provided in the Option Agreement and the expiration date specified in
Section 4(b) above.

6. Article I, Section 1, of the Agreement is hereby amended to delete the last
sentence thereof in its entirety and replace it with the following: “The Option
granted under this Part I is intended to be an incentive stock option within the
meaning of Section 422 of the Code.”

 

2



--------------------------------------------------------------------------------

7. Article III, Section 2, of the Agreement is hereby amended to delete the
words following the word “Optionee” and replace them with the following “is a
Ten Percent Stockholder.”

8. Article III, Section 5, of the Agreement is hereby amended to remove the term
“Cause” and replace it with the word “cause” because such term is not defined in
the Plan or the Agreement.

9. Article IV, Section 2, of the Agreement is hereby amended to update the
Company’s office address for notices to the following office address: 4055
International Plaza, Suite 610, Fort Worth, TX 76109, Attention: Chief Executive
Officer.

10. All terms and conditions of the Plan and the Agreement, each as amended
hereby, remain in full force and effect.

IN WITNESS WHEREOF, the Company has executed this First Amendment as of the
Effective Date.

 

UNION DRILLING, INC. By:  

 

Name:  

 

Title:  

 

 

3